Title: To Thomas Jefferson from Tobias Lear, 17 November 1792
From: Lear, Tobias
To: Jefferson, Thomas



United States, Novr. 17th: 1792.

By the President’s command T. Lear has the honor to transmit to the Secretary of State the enclosed letters relative to appointing a Counsul for the United States to reside in India; and to request, that,  if the Secretary on considering the subject sees no objection to such appointment, he would prepare a message to the Senate therefor.

Tobias Lear Secretary to the President of the United States

